Case: 20-1580     Document: 30   Page: 1    Filed: 08/04/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                EDDY JEAN PHILIPPEAUX,
                    Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1580
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-4233, Judge Coral Wong Pi-
 etsch.
                 ______________________

                  Decided: August 4, 2020
                  ______________________

    EDDY JEAN PHILIPPEAUX, Miami, FL, pro se.

     LIRIDONA SINANI, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 ETHAN P. DAVIS, ELIZABETH MARIE HOSFORD, ROBERT
 EDWARD KIRSCHMAN, JR.; AMANDA BLACKMON, Y. KEN LEE,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
Case: 20-1580     Document: 30    Page: 2    Filed: 08/04/2020




 2                                     PHILIPPEAUX   v. WILKIE



                   ______________________

     Before LOURIE, MOORE, and O’MALLEY, Circuit Judges.
 PER CURIAM.
     Eddy J. Philippeaux appeals from a decision of the
 United States Court of Appeals for Veterans Claims (“Vet-
 erans Court”) denying his petition for a writ of mandamus.
 See Philippeaux v. Wilkie, No. 19-4233, 2019 WL 6331379
 (Vet. App. Nov. 27, 2019). For the reasons discussed below,
 we affirm.
                       I. BACKGROUND
     Philippeaux served on active duty in the military for
 nine years, intermittently between 1972 and 1985.
      In 1995, 1 Philippeaux filed a compensation claim with
 the Department of Veterans Affairs (“VA”), seeking service
 connection for a nervous condition and stomach disorder.
 On February 12, 1997, the VA sent Philippeaux a letter in-
 forming him that, after considering all the evidence, it had
 determined that he did not qualify for compensation. The
 VA included with the letter its February 7, 1997 Rating De-
 cision. On February 20, 1997, Philippeaux filed a Notice of
 Disagreement (“NOD”).
    In July 2019, Philippeaux filed a petition for a writ of
 mandamus in the Veterans Court. He asked the Veterans
 Court to direct the Secretary to award him a 100 percent
 disability rating for hyperthyroidism based on his 1995
 compensation claim. Philippeaux contended that his claim
 had been pending and unadjudicated since 1995 because


      1   The record is not clear as to whether Philippeaux’s
 initial claim was filed in 1995 or 1996. See Appellee’s App.
 20, 28 n.1. We do not attempt to determine which year is
 correct and use 1995 because that is the year adopted by
 the Veterans Court. Id. at 4.
Case: 20-1580      Document: 30      Page: 3   Filed: 08/04/2020




 PHILIPPEAUX   v. WILKIE                                     3



 the Secretary failed to issue a Statement of the Case in re-
 sponse to his February 20, 1997 NOD.
     The Veterans Court denied Philippeaux’s petition. It
 reasoned that Philippeaux failed to demonstrate that he is
 clearly entitled to the writ or that he lacks adequate alter-
 native means to obtain relief. The Veterans Court ex-
 plained that intervening VA decisions have denied
 Philippeaux service connection for hyperthyroidism. Spe-
 cifically, in a VA denial of service connection issued in
 2017, the agency found that the medical evidence failed to
 establish that Philippeaux had hyperthyroidism.
 Philippeaux did not appeal the 2017 decision. The Veter-
 ans Court also discussed ongoing proceedings relating to
 hyperthyroidism as a secondary or residual of traumatic
 brain injury. The court concluded that the ongoing pro-
 ceeding was sufficient to provide Philippeaux appropriate
 relief, if any.
    Philippeaux appeals.
                           II. DISCUSSION
      Our jurisdiction over appeals from the Veterans Court
 is limited. 38 U.S.C. § 7292. We generally cannot review
 challenges to factual determinations or challenges to a law
 or regulation as applied to the facts of a case. Harris v.
 Shinseki, 704 F.3d 946, 948 (Fed. Cir. 2013) (citing 38
 U.S.C. § 7292(d)(2)). Thus, when a veteran appeals from a
 denial of a writ of mandamus, “[w]e may not review the
 factual merits of the veteran’s claim, but we may determine
 whether the petitioner has satisfied the legal standard for
 issuing the writ. In conducting such a review, we do not
 interfere with the [Veterans Court’s] role as the final ap-
 pellate arbiter of the facts underlying a veteran’s claim or
 the application of veterans’ benefits law to the particular
 facts of a veteran’s case.” Beasley v. Shinseki, 709 F.3d
1154, 1158 (Fed. Cir. 2013).
Case: 20-1580     Document: 30     Page: 4    Filed: 08/04/2020




 4                                       PHILIPPEAUX   v. WILKIE



     The Veterans Court has authority to grant a writ of
 mandamus if the veteran has established: “(1) that he has
 a clear legal right to relief; (2) that there are no adequate
 alternative legal channels through which the petitioner
 may obtain that relief, and (3) that the grant of mandamus
 relief is appropriate under the circumstances.” Id. at 1157.
 “The remedy of mandamus is a drastic one, to be invoked
 only in extraordinary situations.” Kerr v. U.S. Dist. Court,
 426 U.S. 394, 401 (1976).
     Philippeaux does not argue the Veterans Court misin-
 terpreted a legal standard, statute, or regulation. Rather,
 Philippeaux argues it is indisputable that he has hyperthy-
 roidism and the Secretary has left his claim pending for
 twenty-five years. The Veterans Court, however, only ap-
 plied settled law to the facts of this case. We discern no
 legal error in the Veterans Court’s conclusion that, because
 Philippeaux was able and continues to pursue claims relat-
 ing to hyperthyroidism, he is not entitled to the writ of
 mandamus.
     Philippeaux separately argues that he has been denied
 due process as a result of an alleged delay in the resolution
 of his 1995 claims and that the alleged delay deprived him
 of a constitutionally protected interest in service-connec-
 tion for his disability. These issues were not a basis for the
 Veterans Court’s decision nor were they raised by
 Philippeaux in support of his petition. They are, therefore,
 not properly before us as we review the Veterans Court’s
 denial of mandamus.
                       III. CONCLUSION
     We have considered all of Philippeaux’s remaining ar-
 guments and conclude that they are without merit. For the
 reasons discussed above, we affirm the Veterans Court.
                         AFFIRMED
Case: 20-1580      Document: 30    Page: 5   Filed: 08/04/2020




 PHILIPPEAUX   v. WILKIE                                   5



                           COSTS
    No costs.